Remy, P. J.
This is an appeal from a judgment de*12nying appellants’ application for relief from judgment taken against them by default. Appellants have filed a brief in this court showing prima facie error. No brief has been filed by appellees. Such failure may be considered a confession of error, and will justify a reversal. Miller v. Julian (1904), 163 Ind. 582, 72 N. E. 588; Pope v. State, ex rel. (1920), 72 Ind. App. 400, 125 N. E. 908. On the authority of these cases, the judgment is reversed, with instructions to set aside the order and judgment of the trial court denying appellants relief from the judgment taken against them by default, and that appellants be granted a new trial.